DETAILED ACTION
This is an allowance of all claims filed on 06/27/2022. Claims 1, 9 and 17 have been amended. Claims 5-6 and 13-14 are amended. Claims 1-4, 7-12 and 15-18 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites “a first hardware accelerator suitable for queuing a command provided from the first and second local FTLs to the global VFL; and a second hardware accelerator suitable for scheduling commands provided from the first core and the second core to the first memory device and the second memory device.” 
Closest prior art Liu [US 2019/0179741] appears to teach a memory system with first core managing a first superblock.
Lee [US 2020/0042181] appears to teach a second core suitable for managing a plurality of super block and a host interface for providing the first core with the first logical address and providing the second core with the second logical address.
Kanno [US 2019/0378591] appears to teach a global wear leveling manager for changing address mapping.
However, the prior arts on record alone or in combination do not appear to teach or fairly suggest the recited allowable subject matter. Based on this rationale, claim 1 and its dependent claims 2-4 and 7-8 are allowed.
Independent claim 9 recites the same allowable subject matter as claim 1 in a device claim. Under the same rationale of allowance of claim 1, claim 9 and its dependent claims 10-12 and 15-16 are allowed.
Independent claim 17 recites the same allowable subject matter as claim 1 in a system claim. Under the same rationale of allowance of claim 1, claim 17 and its dependent claim 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132